Citation Nr: 1441511	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 6, 2013 and to a disability rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent evaluation, effective January 10, 2008.  

In a July 2010 rating decision, the RO granted an earlier effective date of January 10, 2007 for the grant of service connection for PTSD and the assignment of the initial 30 percent rating.  In a January 2014 Supplemental Statement of the Case, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective June 6, 2013.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2011 Substantive Appeal, the Veteran stated that he wished to testify before a member of the Board at a videoconference hearing, but that he would first like to testify at a Decision Review Officer (DRO) hearing.  He testified at a DRO hearing in June 2013.  No Board videoconference hearing was scheduled.  The Veteran is entitled to such a hearing.  38 C.F.R. § 20.700(a) (2013).  The case is remanded so that a videoconference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the AOJ at the earliest available opportunity.  The AOJ should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


